                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA 


 JEREMY V. PINSON,                                  Case No. 17‐CV‐3790 (PJS/FLN)

                      Petitioner,

 v.                                                              ORDER

 WARDEN, FMC ROCHESTER,

                      Respondent.


       Jeremy V. Pinson, pro se.

       Erin M. Secord, UNITED STATES ATTORNEY’S OFFICE, for respondent.

       Jeremy Pinson is a federal prisoner who lost 109 days of good‐time credit after

engaging in acts of self‐mutilation and striking a guard.  Pinson filed this habeas action

under 28 U.S.C. § 2241 to challenge her1 loss of good‐time credit.  Magistrate Judge

Franklin L. Noel issued a Report and Recommendation (“R&R”), recommending that

the Court deny Pinson’s petition.  Pinson filed a timely objection to the R&R, and the

government responded.  The Court has conducted a de novo review.  See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b).  Based on that review, the Court sustains in part and

overrules in part Pinson’s objection. 




       1
       Pinson is biologically a male and is classified as a male by the Bureau of Prisons. 
But Pinson identifies as a female, and both Pinson and the government use female
pronouns when referring to her.  The Court will do likewise.
                                       I.  BACKGROUND

       Jeremy Pinson is no stranger to either prison disciplinary proceedings or federal

litigation.  While in prison, Pinson has been the subject of 82 disciplinary proceedings. 

ECF No. 12‐5; ECF No. 12, ¶ 9.  Pinson has also filed dozens of federal lawsuits, many of

which challenged the outcome of disciplinary proceedings.

       On October 2, 2016, while incarcerated at the United States Penitentiary in Terre

Haute, Indiana, Pinson engaged in acts of self‐mutilation and struck a prison guard in

the head with handcuffs.  ECF No. 1‐1 at 2‐4.  Pinson was then transferred to the United

States Medical Center for Federal Prisoners in Springfield, Missouri (“MCFP

Springfield”).  Prior to commencing disciplinary proceedings against Pinson in

connection with the October 2 incident, staff at MCFP Springfield asked that a

competency and responsibility evaluation of Pinson be conducted.2  ECF No. 7; ECF

No. 12‐2 at 5‐6; ECF No. 12, ¶ 17.  

       Pinson was evaluated by Dr. Randy Brandt, Chief of Psychology at MCFP

Springfield.  ECF No. 7; ECF No. 6, ¶¶ 1, 7.  Dr. Brandt’s report refers to a previous

evaluation of Pinson that he performed—an evaluation that was ordered after Pinson

was involved in a different incident at a local hospital on October 3, 2016.  ECF No. 7;



       2
       Pinson suffers from significant mental illness.  In fact, Pinson was found
incompetent (and thus not responsible for her conduct) in 6 of the 82 disciplinary
proceedings to which she was subjected.  ECF No. 12‐5; ECF No. 12 at ¶ 9.

                                             -2-
ECF No. 14 at 3‐5; ECF No. 12, ¶ 28.  These two reports indicate that Dr. Brandt took

into account Pinson’s history and all of the circumstances of the two

incidents—including Pinson’s alleged use of K2 and PCP on October 2, 2016, and

Pinson’s alleged schizoaffective disorder—and concluded that Pinson was competent

and responsible.  ECF No. 7; ECF No. 14 at 3‐5.  

       Based on Dr. Brandt’s report, MCFP Springfield decided to go forward with

disciplinary proceedings against Pinson.  Dr. Brandt’s report was provided to Kevin

Nikes, the hearing officer assigned to Pinson’s case.  ECF No. 1‐1 at 5; ECF No. 12,

¶¶ 25‐26.  Pinson also submitted her own medical records to Nikes in an effort to

establish that she was incompetent and thus not responsible for her conduct.  See ECF

No. 16.  Pinson’s documents included a December 2016 “clinical encounter” form

indicating that a psychiatrist (Dr. Shawn Rice) had prescribed Pinson medication “for

agitation” after she requested it.  ECF No. 16 at 2‐3.  Further, in Pinson’s statement at

the disciplinary hearing—and in statements that she made to Dr. Brandt and the

investigating lieutenant prior to the hearing—Pinson claimed that she was high on K2

and PCP at the time of the October 2, 2016 incident.  ECF No. 1‐1 at 2; ECF No. 13 at 2;

ECF No. 14 at 4.  Pinson never alleged (at or before the hearing) that her intoxication

had been anything but voluntary.  See id.  




                                              -3-
       Following the hearing, Nikes found Pinson mentally competent and therefore

responsible for her conduct on October 2, 2016.  ECF No. 1‐1 at 5.  Nikes disciplined

Pinson by revoking 109 days of good‐time credit.  Id.  Pinson exhausted her

administrative appeals and then filed a habeas petition challenging the loss of her good‐

time credit.3  ECF No. 1.  Judge Noel recommends that the Court deny Pinson’s petition. 

ECF No. 30.

                                     II.  DISCUSSION 

       Pinson raises three objections to Judge Noel’s recommendation:

       First, Pinson contends that Judge Noel should have addressed “with . . .

substance” the issue of her mental competency.  ECF No. 31 at 2.  The Court disagrees. 

As explained by Judge Noel, ECF No. 30 at 6‐7, a court cannot overturn a prison‐

disciplinary decision as long as that decision is supported by “some evidence.” 

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985).  The “some evidence”

standard “does not require examination of the entire record, independent assessment of

the credibility of witnesses, or weighing of the evidence”; rather, the court need only

ask “whether there is any evidence in the record that could support the conclusion.”  Id.

at 455‐56 (emphasis added).  Nikes’s finding that Pinson was competent and



       3
       Subsequent to the disciplinary proceeding, Pinson was transferred to the Federal
Medical Center in Rochester, Minnesota, making this Court a proper venue for Pinson’s
§ 2241 petition.  See United States v. Chappel, 208 F.3d 1069, 1069 (8th Cir. 2000).

                                            -4-
responsible was unquestionably supported by “some evidence,” as Nikes relied on Dr.

Brandt’s evaluation.  See ECF No. 1‐1 at 5; ECF No. 7.  Further, Pinson’s attempt to

relitigate her PCP‐intoxication defense is just another way of arguing that Nikes’s

competency decision was substantively wrong.  ECF No. 31 at 2‐3.  Once again, Dr.

Brandt’s reports—which took into account Pinson’s alleged use of K2 and PCP, but still

found Pinson competent—provide “some evidence” for Nikes’s competency finding. 

See ECF No. 7; ECF No. 14.4


       4
       Pinson argues that Dr. Brandt should not have been allowed to express an
opinion regarding the availability of a voluntary‐intoxication defense, as that is “a legal
not medical opinion.”  ECF No. 31 at 3.  The Court need not address Pinson’s objection,
however, as Dr. Brandt’s opinion was correct, and thus Pinson was not prejudiced by it.

        All of the infractions that Pinson is alleged to have committed require only
general intent.  See ECF No. 12‐3 at 8, 12 (containing the three offense provisions at
issue, none of which contain specific intent language); see also Bond v. Horne, No. 2:11‐
CV‐1342, 2015 WL 4878493, at *2 (W.D. Pa. Aug. 14, 2015) (finding that prison
disciplinary offenses do not require proof of specific intent); Townsend v. Warden, FCC
Lewisburg, No. 3: CV‐12‐0636, 2013 WL 371930, at *9 (M.D. Pa. Jan. 30, 2013) (same);
Armstrong v. Warden of USP Atwater, No. 1:10‐CV‐173 DLB HC, 2011 WL 2553266, at *7
(E.D. Cal. June 24, 2011), aff’d, 468 F. App’x 786 (9th Cir. 2012) (same).  Pinson never
indicated that her PCP use was not voluntary.  See ECF No. 1‐1 at 2; ECF No. 13 at 2;
ECF No. 14 at 4.  Given that voluntary intoxication is not a defense to a general‐intent
offense, Dr. Brandt’s “legal” opinion that Pinson could be held accountable
notwithstanding her voluntary PCP intoxication was correct.  See United States v. Oakie,
12 F. 3d 1436, 1442 (8th Cir. 1993) (“Voluntary intoxication is a defense to a crime
requiring proof of specific intent, but not to a crime requiring only proof of general
intent.”) (citations omitted).  

      Pinson now seems to argue that she was involuntarily intoxicated, but she did
not make this claim before Nikes, and thus she cannot make this claim now.  ECF No. 1‐
                                                                         (continued...)

                                            -5-
       Second, Pinson contends that Nikes was not qualified to decide if she was

competent because he had “no medical or mental health training.”  ECF No. 31 at 3.  But

this argument was not raised before Judge Noel, and thus Pinson is precluded from

raising it now.  “A party cannot, in [her] objections to an R&R, raise arguments that

were not clearly presented to the magistrate judge.”  Hammann v. 1–800 Ideas.com, Inc.,

455 F. Supp. 2d 942, 947‐48 (D. Minn. 2006) (citing Madol v. Dan Nelson Auto. Grp., 372

F.3d 997, 1000 (8th Cir. 2004)); see also Ridenour v. Boehringer Ingelheim Pharm., Inc., 679

F.3d 1062, 1067 (8th Cir. 2012) (“The district court properly refused to consider

Ridenour’s argument that longer statute of limitations periods applied to his claims

because this argument was not presented first to the magistrate judge.”).  Moreover,

due process obviously does not require that competency decisions be made by those

with medical or mental‐health training.  Federal and state judges make competency

decisions every day, and few judges have medical or mental‐health training.


       Finally, Pinson contends that “multiple” disputes of material fact regarding the

adequacy of the disciplinary procedures preclude dismissal of her habeas petition.  ECF

No. 31 at 1.  Prisoners must, of course, be afforded due process before being “deprived

of life, liberty, or property.”  Wolff v. McDonnell, 418 U.S. 539, 556 (1974).  This does not




       4
         (...continued)
1 at 2‐5.

                                              -6-
mean that a prisoner is entitled to “the full panoply of rights due a defendant” in a

criminal trial.  Id.  But before a prisoner may be denied good‐time credit, she must be

provided at least the following:  (1) notice of the charges against her at least 24 hours

before any hearing; (2) the opportunity to call witnesses and submit evidence when

doing so would not be “unduly hazardous to institutional safety or correctional goals”;

(3) assistance with her case if the prisoner is illiterate or the case is complex; (4) an

impartial decision‐maker; and (5) a written statement identifying the evidence on which

the hearing officer relied and explaining the basis of the hearing officer’s decision.  Id.

at 564‐72.  


       A district court cannot dismiss a habeas petition without first holding an

evidentiary hearing if the evidence in the record creates a factual dispute that, if

resolved in the petitioner’s favor, would entitle the petitioner to relief.  Shelton v.

Ciccone, 578 F.2d 1241, 1245 (8th Cir. 1978).  No such factual dispute exists when a

petitioner’s allegations are vague, conclusory, contradicted by evidence in the record, or

inherently incredible.  Brown v. Lockhart, 781 F.2d 654, 656 (8th Cir. 1986).


       Pinson submitted a laundry list of alleged inadequacies in the procedures that

she was afforded, as well as an affidavit making more specific allegations.  See ECF




                                              -7-
No. 1‐1 at 8, 10‐12.  With one exception, all of the allegations that Pinson makes are

vague or conclusory, and many are clearly contradicted by the record.5 


       The exception is Pinson’s allegation that Nikes (the hearing officer) was not an

impartial decision‐maker.  ECF No. 1‐1 at 11, ¶ 15.  Specifically, Pinson avers that Nikes

told her that while he personally believed she was “clearly mentally ill,” he “[couldn’t]

hold [her] not responsible on this one” because of pressure he was receiving from

“people above [his] pay grade.”  Id.  Pinson also avers that Nikes stated that, while he

would accept any documentary evidence Pinson submitted, he would not actually

consider that evidence in making his decision, as he had no choice but to find her



       5
         For example:

       Pinson alleges that she was not provided sufficient notice of the charges against
her.  ECF No. 1‐1 at 8, ¶ 3.  But the record shows that Pinson received a copy of the
operative incident report on December 22, 2016—well before the January 31, 2017
hearing.  ECF No. 13 at 2.  

       Pinson alleges that the incident report was false—in fact, fabricated to retaliate
against her for her legal activities.  ECF No. 1‐1 at 8, ¶ 2.  But the record shows that
Pinson admitted the underlying conduct described in this supposedly false report.  ECF
No. 1‐1 at 2.

        Pinson alleges that she was not allowed to have a staff representative at her
hearing.  ECF No. 1‐1 at 8, ¶ 11.  But the record shows that Pinson did, in fact, have a
staff representative present.  ECF No. 1‐1 at 2; ECF No. 1‐1 at 11, ¶ 15.

        Finally, Pinson alleges that a competency evaluation was not done.  ECF No. 1‐1
at 8, ¶ 12.  But the record shows that Dr. Brandt conducted such an evaluation.  ECF
No. 7.

                                            -8-
competent and responsible.  Id.  Finally, Pinson alleges that Nikes refused her request to

call her psychiatrist (Dr. Rice) to testify,6 but instead merely accepted the documents

that she submitted regarding Dr. Rice’s prescription for medicine “for agitation.”  Id.;

ECF No. 16 at 2‐3.  If Pinson’s allegations are true—and Nikes really was pressured

from higher‐ranking officials to ignore any evidence Pinson submitted and find her

responsible for her October 2, 2016 conduct—then Pinson was unconstitutionally

deprived of her right to an impartial decision‐maker.  See Edwards v. Balisok, 520 U.S.

641, 647 (1997) (“The due process requirements for a prison disciplinary hearing are in

many respects less demanding than those for criminal prosecution, but they are not so

lax as to let stand the decision of a biased hearing officer who dishonestly suppresses

evidence of innocence.”).


       Nikes denies making the comments attributed to him by Pinson, denies being

pressured by anybody, and swears that he was “completely impartial and open‐

minded.”  ECF No. 12, ¶¶ 29‐37.  But the Court cannot resolve the direct conflict

between Pinson’s testimony and Nikes’s without an evidentiary hearing.  See Witthar v.

United States, 793 F.3d 920, 923‐24 (8th Cir. 2015); Koskela v. United States, 235 F.3d 1148,




       6
       The Court recognizes that Pinson signed a form on January 17, 2017 saying that
she did not intend to call witnesses, ECF No. 12‐7, but that does not establish that she
did not change her mind prior to the hearing on January 31, 2017.

                                             -9-
1149 (8th Cir. 2001).  Only after seeing the witnesses testify can the Court assess their

credibility.  See Thomas v. United States, 737 F.3d 1202, 1206 (8th Cir. 2013).  


       The Court’s conclusion is not changed by the fact that the hearing report

identifies all of the documents submitted by Pinson as evidence and asserts that Nikes’s

decision was made “[a]fter careful consideration.”  ECF No. 1‐1 at 3, 5.  In essence,

Pinson is alleging that Nikes told her that he was conducting a kangaroo court with the

facade of legitimacy—that is, he was going to go through the motions of an impartial

proceeding (“I have to accept . . . your documents”), when, in reality, he was being

forced to find her competent and responsible (“I have to find you responsible for this

one, see there’s [a lot] of pressure on this one and legal says I cannot look beyond the

findings of the psychologist on the [mental competency] issue”).  Thus, the facially

legitimate hearing report is consistent with both Pinson’s testimony and Nikes’s. 


       In sum, if the government wants to persist in its defense of Pinson’s habeas

petition (as opposed to voluntarily agreeing to provide her with another hearing before

a different hearing officer or restoring her good‐time credits), the Court will have to

conduct an evidentiary hearing at which Pinson and Nikes will have to testify in

person.7


       7
       The Court believes that “the interests of justice“ require the appointment of
counsel to assist Pinson at the evidentiary hearing.  See 18 U.S.C. § 3006A(a)(2)(B) (2010);
                                                                             (continued...)

                                             -10-
                                         ORDER


      Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES IN PART and SUSTAINS IN PART petitioner’s objection [ECF

No. 31] and ADOPTS the R&R [ECF No. 30] to the extent that it is consistent with this

order.  Accordingly, IT IS HEREBY ORDERED THAT petitioner’s request for an

evidentiary hearing is GRANTED IN PART and DENIED IN PART as follows:


      1.     The request is GRANTED with respect to the issue of the impartiality of

             disciplinary hearing officer Kevin Nikes.


      2.     The request is DENIED in all other respects.  


 Dated:  October 17, 2018                       s/Patrick J. Schiltz                                        
                                              Patrick J. Schiltz
                                              United States District Judge




      7
       (...continued)
Rules Governing § 2254 cases in United States District Court, Rules 1(b), 8(c).

                                           -11-
